Citation Nr: 0815794	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  05-41 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for a right knee 
disability, to include arthritis.

2.	Entitlement to service connection for a left knee 
disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1951 to March 1955.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is associated with the veteran's 
claims file.  At the Travel Board hearing, the undersigned 
granted the veteran's motion to advance his case on the 
Court's docket due to his age, and also granted a motion to 
hold the case in abeyance 60 days for the submission of 
additional evidence.  38 C.F.R. § 20.709.  Additional 
evidence was received with a waiver of initial AOJ 
consideration.  


FINDINGS OF FACT

1. The veteran's right knee injury in service was acute and 
resolved, and a chronic right knee disability was not 
manifested in service; arthritis of the right knee was not 
manifested in the first postservice year; and the veteran's 
current right knee disability is not shown to be related to 
his service or to an injury therein.

2. The veteran's left knee injury in service was acute and 
resolved, and a chronic left knee disability was not 
manifested in service; arthritis of the left knee was not 
manifested in the first postservice year; and the veteran's 
current left knee disability is not shown to be related to 
his service or to an injury therein.


CONCLUSIONS OF LAW

1.  Service connection for a right knee disability, to 
include arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).

2.  Service connection for a left knee disability, to include 
arthritis, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his service connection claim for right 
knee disability prior to its initial adjudication.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A September 
2004 letter explained the evidence necessary to substantiate 
his right knee disability claim, the evidence VA was 
responsible for providing, the evidence he was responsible 
for providing, and advised him to submit any evidence or 
provide any information he had regarding his claim.  Although 
the veteran was not provided separate notice with respect to 
his service connection claim for left knee disability, he is 
not prejudiced by the lack of such notice as he seeks the 
same benefit for that knee (and the notice he would have been 
provided would be identical to what he received) as for his 
right knee.  He has had ample opportunity to 
respond/supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.   Furthermore, at the 
Travel Board hearing, the veteran was advised of what was 
needed to substantiate his claim (and, as noted, was granted 
an abeyance period to submit additional evidence).  While he 
was not advised of the criteria for rating right knee 
disability or left knee disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and this 
decision does not do so.  

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for a VA examination in 
January 2005.  The veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.

B.	Factual Background

The veteran's service personnel records show that he served 
aboard the USS Mercer from February 1953 to February 1955.  

The veteran's SMRs show that in March 1953, he was seen on 
four consecutive days for "sore knee" [left or right knee 
not identified] and treated with heat.  In April 1953 he was 
treated with antifungal medication for a "sore on knee."  
Subsequent SMRs, including his March 1955 service separation 
physical examination report, are silent for any complaints, 
findings, treatment or diagnosis of a knee disability.  

August 2003 to October 2004 private treatment records from 
Dr. D.E.S. show that the veteran was referred initially to 
his office upon several weeks of right knee pain of unknown 
etiology.  An August 2003 X-ray showed significant medial 
compartment narrowing in the veteran's right knee.  In 
November 2003, he reported that his left knee had started 
recently to bother him.  X-ray findings showed medial 
compartment arthritis mainly involving the right knee.  In 
October 2004, he reported a past history of having injured 
his knees while in the U.S. Navy.

On January 2005 VA examination, the veteran reported injuring 
his knees in service.  He stated that his right knee had 
bothered him on and off over the years, but developed 
significant problems over the past several years.  The 
diagnoses were: moderate to severe right knee osteoarthritis 
and mild to moderate left knee osteoarthritis.  The examiner 
reviewed the claims file and noted the in-service treatment 
for "sore knee."  The veteran asserted that this was for 
his right knee, and the examiner noted that X-rays did show a 
slight asymmetry in the knee arthritis.  Based on his review 
of the claims file, the examiner opined, "I do not feel that 
his left knee is related to his right knee or his injury in 
the military that the left knee shows just mild to moderate 
osteoarthritic changes.  Given the information seen in his 
[SMRs], I cannot conclude that his knee injury is related to 
his present osteoarthritic changes."

A March 2008 private treatment record from Dr. D.E.S. notes a 
diagnosis of degenerative arthritis of bilateral knees.  Dr. 
D.E.S. could not make any determination as to the 
relationship between the veteran's current disability and the 
injury he claims to have had in the Navy, "not having seen 
him until some half century after the accident."

A March 2008 letter from the veteran's private physician, Dr. 
E.J.A., states that the veteran has been his patient since 
January 1985 when the veteran first complained of 
intermittent left knee pain.  Minimal swelling of the left 
knee was noted during that first visit, and he has continued 
to complain of left knee pain.

At his March 2008 Travel Board hearing, the veteran testified 
that he had no knee injuries before service and had always 
been very active.  After service, he continued to have knee 
problems and treated with Tylenol.  He did not recall being 
given a physical examination upon separation from service, 
and stated that any examination performed may have been 
cursory.  He testified further that 2-3 years after service, 
he sought treatment from a physician for his knee problems.  
Medication was prescribed, though arthritis was not diagnosed 
given his young age.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
injury initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/ or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

Certain chronic diseases (including arthritis) may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year. 38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Right Knee Disability

It is not in dispute that the veteran was treated for a knee 
injury in service.  [SMRs show that he was seen on four 
consecutive days in March 1953 for "sore knee."  Although 
the SMRs do not indicate which knee was treated in service, 
the veteran has testified that it was for the right knee, and 
for the limited purposes of this decision this may be 
conceded.]  It is also not in dispute that he is presently 
being treated for degenerative arthritis in his right knee.  
What he must still show to establish service connection for 
his current right knee disability is that it is related to 
his injury in service.  

There is no competent evidence in the record of a possible 
nexus between the veteran's current right knee degenerative 
arthritis and his service.  His March 1955 service separation 
physical examination report was silent for any complaints, 
findings, treatment, or diagnosis relating to a right knee 
disability, suggesting that his in-service right knee injury 
had resolved.  Postservice treatment records only note the 
complaints of chronic right knee pain, the diagnosis of 
degenerative arthritis, and report treatment of such 
disability; there is nothing in these records that suggests 
the veteran's right knee disability may be related to 
service.  In fact, in a March 2008 private treatment record 
from Dr. D.E.S., the veteran's physician states that he could 
not make any determination as to whether the veteran's 
current condition was related to his injury in service.  
Furthermore, postservice medical records note that the onset 
of the veteran's right knee pain was in August 2003, some 48 
years postservice.  Significantly, a lengthy time interval 
between service and the initial postservice clinical 
manifestation of a disability for which service connection is 
sought is, of itself, a factor weighing against a finding of 
service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000) (in a claim alleging that a disability 
was aggravated by service).  
Also, while arthritis is a chronic disease which may be 
service connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year, nothing in 
the record suggests that the veteran's right knee arthritis 
was manifested to a compensable degree in the first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.  

On January 2005 VA examination, moderate to severe right knee 
osteoarthritis was diagnosed.  X-ray findings showed 
asymmetry of is right knee to his left knee.  But, based on 
the examiner's review of the claims file as well as his 
examination of the veteran, he opined, "I cannot conclude 
that his knee injury is related to his present osteoarthritic 
changes."  As this opinion was by a physician (who would be 
qualified to provide it) and includes an explanation of the 
rationale for the opinion, it has substantial probative 
value.  And because there is no competent evidence to the 
contrary, the opinion is persuasive.  

The veteran's own statements relating his current right knee 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the absence of competent evidence of a nexus between the 
veteran's current right knee disability and his service, the 
preponderance of evidence is against his claim.  Accordingly, 
service connection for a right knee disability to include 
arthritis must be denied.

Left knee disability

It is not in dispute that the veteran was treated for a knee 
injury in service.  [SMRs show that the veteran was treated 
in March 1953 on four consecutive days for "sore knee."  He 
has testified that although he was treated in service for his 
right knee only, in fact, he injured both knees, with greater 
impact to the right knee.  For the limited purposes of this 
decision, it may be conceded that the veteran injured his 
left knee in service, although the injury was not of such 
significance as to require treatment.]  It is also not in 
dispute that he is presently being treated for degenerative 
arthritis in his left knee.  What he must still show to 
establish service connection for his current left knee 
disability is that it is related to his injury in service.  

There is no competent evidence in the record of a possible 
nexus between the veteran's current left knee degenerative 
arthritis and his service.  His March 1955 service separation 
physical examination report was silent for any complaints, 
findings, treatment, or diagnosis relating to a left knee 
disability, suggesting that any injury in service had 
resolved.  Postservice treatment records only note the 
current complaints of chronic left knee pain, the diagnosis 
of degenerative arthritis, and report treatment of such 
disability; there is nothing in these records that suggests 
the veteran's left knee disability may be related to service.  
In fact, in a March 2008 private treatment record from Dr. 
D.E.S., the veteran's physician said that he could not make 
any determination as to whether the veteran's current 
condition was related to his injury in service.  Furthermore, 
the postservice medical records note that the onset of the 
veteran's left knee pain was in January 1985, some 30 years 
postservice.  Significantly, a lengthy time interval between 
service and the initial postservice clinical manifestation of 
a disability for which service connection is sought is, of 
itself, a factor weighing against a finding of service 
connection.  See Maxson, supra.  

While arthritis is a chronic disease which may be service 
connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year, nothing in 
the record suggests that the veteran's left knee arthritis 
was manifested to a compensable degree in his first 
postservice year.  Consequently, the chronic disease 
presumptive provisions of 38 U.S.C.A. § 1112 do not apply.  

On January 2005 VA examination, mild to moderate left knee 
osteoarthritis was diagnosed.  It was the examiner's opinion 
that the veteran's left knee was not related to his right 
knee or his in-service injury, given that the left knee only 
showed mild to moderate osteoarthritic changes.  As this 
opinion was by a physician (who would be qualified to provide 
it) and included an explanation of the rationale for the 
opinion, it has substantial probative value.  And because 
there is no competent evidence to the contrary, the opinion 
is persuasive.  

The veteran's own statements relating his current left knee 
disability to his service are not competent evidence, as he 
is a layperson, and lacks the training to opine regarding 
medical etiology.  See Espiritu, supra.  

In the absence of competent evidence of a nexus between the 
veteran's current left knee disability and his service, the 
preponderance of evidence is against this claim.  
Accordingly, service connection for a left knee disability to 
include arthritis must be denied.


ORDER

Service connection for a right knee disability, to include 
arthritis, is denied.

Service connection for a left knee disability, to include 
arthritis, is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


